Citation Nr: 0917084	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an award of special monthly compensation 
(SMC) based on housebound status.

2.  Entitlement to an award of special monthly compensation 
(SMC) based on a need for aid and attendance.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
October 1954, including combat service during the Korean 
Conflict, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an award of special monthly 
compensation (SMC) based on a need for aid and attendance and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran currently has the following service-connected 
disabilities: ankylosis of the left thumb with some 
limitation of other fingers and ankylosis of the left wrist, 
rated as 60 percent disabling, and muscle injury and trophy 
and muscles arising from internal condyle of the left 
humerus, rated as 30 percent disabling.  The combined 
service-connected disability rating is 70 percent.

2.  The Veteran does not have a single disability rated at 
100 percent; however, he is over the age of 65.

3.  The Veteran served for more than 90 days during the 
Korean conflict, a period of war.


CONCLUSION OF LAW

The criteria for entitlement to SMC benefits by reason of 
being housebound are met.  38 U.S.C.A. §§ 1502, 1513, 1521, 
5107 (West 2002); 38 C.F.R. § 3.351 (2008); Hartness v. 
Nicholson, 20 Vet. App. 216 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II.  Special Monthly Compensation

In this case, the Veteran contends that he is entitled to 
special monthly compensation based on housebound status, due 
to the impact of his various service-connected disabilities.

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the Veteran: (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the Veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d).

However, the Court has held that a Veteran is entitled to 
special monthly compensation based on housebound status if he 
or she is 65 years of age or older, meets the service 
criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of 
wartime service), and possesses a minimum disability rating 
of 60 percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  

In this respect, for housebound benefits, the requirement 
under section 1521(e) that the Veteran have a disability 
rated as permanent and total (100 percent) is excluded if he 
or she is 65 or older.  Hartness, 20 Vet. App. at 221.  On a 
separate note, the Court added that in order to be considered 
"permanently housebound," the requirement that the Veteran 
be "substantially confined" to the home or its immediate 
premises is broadly construed and met when the Veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all.  Id. at 222.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

The Veteran's service personnel records reveal that the 
Veteran served for over 90 days during the Korean conflict, a 
period of war.  38 U.S.C.A. § 101(11).  The Veteran's service 
personnel records reveal that the Veteran was born in April 
1929 and, therefore, is currently over the age of 65.  

The Veteran currently has the following service-connected 
disabilities: ankylosis of the left thumb with some 
limitation of other fingers and ankylosis of the left wrist, 
rated as 60 percent disabling, and muscle injury and trophy 
and muscles arising from internal condyle of the left 
humerus, rated as 30 percent disabling.  The combined 
service-connected disability rating is 70 percent.

In this case, since the Veteran is over the age of 65, 
possesses a disability rating of 90 percent (in excess of the 
required combined 60 percent), and served for more than 90 
days during a period of war, he is entitled to special 
monthly pension on the basis of being permanently housebound.  
Hartness, 20 Vet. App. at 221.  As such, entitlement to an 
award of special monthly compensation (SMC) based on 
housebound status entitlement to SMP is granted.


ORDER

Entitlement to an award of special monthly pension (SMC) 
based on housebound status is granted.


REMAND

The Veteran seeks entitlement to an award of special monthly 
compensation (SMC) based on a need for aid and attendance and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

As noted above, the Veteran currently has a single service-
connected disability rated as 60 percent disabling and a 
combined evaluation of 70 percent disabling.  As such, the 
Veteran's service-connected disabilities satisfy the criteria 
set forth in 38 C.F.R. § 4.16(a) (2008).  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in June 2007.  The examiner rendered the opinion 
that the Veteran's loss of use of the left hand left the 
Veteran capable of working with the right hand with a light 
duty administrative job.  However, the examiner did not 
render an opinion regarding the aggregate impact of all of 
the Veteran's service-connected disabilities or an opinion 
regarding the impact of the Veteran's muscle injury alone on 
the Veteran's ability to secure or follow substantially 
gainful employment.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the 
Veteran is unemployed and his service-connected disabilities 
satisfy the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a), the Board finds that VA must obtain a medical 
opinion to determine whether it is at least as likely as not 
that his service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation because 
soliciting such an opinion is necessary to adjudicate this 
claim.  Thus, the Board has no discretion and must remand 
this matter to afford the Veteran a VA examination, the 
report of which must address the above inquiry.  See 
38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 
524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination regarding whether the Veteran is in 
need of assistance with his activities of daily living.  The 
Veteran has indicated that he needs assistance showering, 
dressing, and putting on and taking off his shoes.  As such, 
the Board finds that the claim must be remanded for the 
Veteran to be afforded an appropriate examination to 
determine whether the Veteran needs aid and assistance.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should make arrangements with 
the appropriate VA medical facility for 
the Veteran to undergo an appropriate 
examination to determine eligibility for 
special monthly compensation based on the 
need for aid and attendance.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
examiner should address in the 
examination report whether the following 
are present as a result of the Veteran's 
service-connected disabilities: inability 
to dress or undress himself or to keep 
himself ordinarily clean and presentable; 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this does not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacking at 
the back, etc.); inability to attend to 
the wants of nature; inability to feed 
himself through loss of coordination of 
the upper extremities or through extreme 
weakness; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his daily environment.  

The examiner must also opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful 
occupation.

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
legible report.

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted in full, the RO 
should issue the Veteran and his 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


